 

Exhibit 10.1

 

AMENDMENT No. 9 TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS AMENDMENT NO. 9 TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Agreement”), dated as of August 3, 2018, among ORCHIDS PAPER PRODUCTS COMPANY,
a Delaware corporation (“Borrower”), the Guarantors party hereto, the lenders
party hereto (“Lenders”) and U.S. BANK NATIONAL ASSOCIATION, as a Lender and as
LC Issuer, Swing Line Lender and Administrative Agent for the Lenders (in such
capacity, “Administrative Agent”).

 

BACKGROUND

 

A.           Borrower, Administrative Agent and Lenders are parties to that
certain Second Amended and Restated Credit Agreement dated as of June 25, 2015
(as amended, supplemented and modified from time to time, the “Credit
Agreement”).

 

B.           Borrower has requested that Administrative Agent and Lenders amend
the Credit Agreement as set forth herein.

 

C.           Administrative Agent and Lenders are willing to amend the Credit
Agreement upon the terms and conditions set forth below.

 

D.           NOW THEREFORE, in consideration of the matters set forth in the
recitals and the covenants and provisions herein set forth, and other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

AGREEMENT

 

Section 1.             Definitions. Capitalized terms used herein and not
otherwise defined herein shall have the meanings ascribed thereto in the Credit
Agreement.

 

Section 2.             Amendments to the Credit Agreement. As of the Effective
Date (as defined below), the Credit Agreement is hereby amended as follows:

 

(a)          Article I of the Credit Agreement is hereby amended to add the
following defined term:

 

“Eighth Amendment” shall mean Amendment No. 8 to Second Amended and Restated
Credit Agreement dated as of April 19, 2018 among Borrower, Guarantors,
Administrative Agent and Lenders.”

 

   

 

  

(b)          Upon the date of this Agreement, the Applicable Margin and
Applicable Fee Rate percentages in the Level IX Status column in the Pricing
Schedule for Eurocurrency Rate and Base Rate Advances and Commitment Fee shall
each be increased by an additional one percent (1.0%) in excess of the
Applicable Margin and Applicable Fee Rate percentages in effect as of the date
of this Agreement.

 

(c)          Section 6.1(j) of the Credit Agreement is hereby amended to provide
that:

 

“(i) the Cash-Flow Forecast for the period starting the week ending August 3,
2018 to and including October 31, 2018, tendered by Borrower to and accepted by
Administrative Agent prior to the Effective Date shall replace the Cash Flow
Forecast in existence on the date of this Agreement (“Existing Cash Flow
Forecast”), but such Existing Cash Flow Forecast shall continue to be applicable
for purposes of measurement of compliance with the covenant set forth in Section
6.21(d) of the Credit Agreement to the extent weekly periods covered thereby
would be included in the rolling four week period for which compliance is
measured, (ii) on or before each of September 1, 2018 and October 1, 2018,
Borrower shall provide to Administrative Agent an updated Cash-flow Forecast,
which in each case shall be acceptable to and approved by Administrative Agent
in writing, it being understood and agreed, upon such approval by Administrative
Agent, such Cash-Flow Forecast shall be the Cash-Flow Forecast for purposes of
measuring compliance with the covenant set forth in Sections 6.21(d) and (f) of
the Credit Agreement, (iii) on or before the third Business Day of each week,
Borrower shall provide to Administrative Agent (A) a line-by-line reconciliation
of (1) the amounts of budgeted expenditures and receipts for the immediately
preceding week as set forth in the Cash-Flow Forecast most recently delivered to
and approved by Administrative Agent for such week and (2) the actual
expenditures and receipts for such week (together with an explanation, in
reasonable detail, of any material differences between the budgeted and actual
amounts) and (B) a certification by the CSO, that such person has no reason to
believe that such reconciliation is incorrect or misleading in any material
respect, and (iv) on or before the second Business Day of each week Borrower
shall provide to Administrative Agent, a report on the prior weekly sales by
customer, together with a comparison to budgeted sales for such period and a
certification by the CEO or CSO that such person has no reason to believe that
such reconciliation is incorrect or misleading in any material respect.”

 

(d)          Section 6.21(f) of the Credit Agreement is hereby deleted in its
entirety and the following is inserted in substitution therefor:

 

“(f) Borrower shall not permit total Net Cash Flow (as defined in the Cash-Flow
Forecast) for any week in each rolling four week period covered by the Cash Flow
Forecast to be more than ten percent (10%) less than the projected Net Cash Flow
as set forth in the Cash-Flow Forecast for each such four week period.”

 

 - 2 - 

 

  

(e)          Notwithstanding anything contained in the Credit Agreement to the
contrary, payments of principal and interest due and payable on the Term Loans
and Draw Loans and payment of interest on the Revolving Loans otherwise due and
payable on September 1, 2018 and October 1, 2018 or at the end of the applicable
Interest Period if not falling on such dates, shall instead be due and payable
on the earlier of the occurrence of an Event of Default or October 31, 2018.

 

(f)           Notwithstanding anything contained in the Credit Agreement to the
contrary, Borrower agrees to, by not later than August 31, 2018, either provide
Administrative Agent with a signed purchase agreement in form and content
acceptable to Administrative Agent for the purchase of the equity or assets of
Borrower in an amount sufficient to repay the outstanding Obligations in full or
a fully executed firm binding commitment from an institutional lender, in form
and substance acceptable to Administrative Agent, for replacement financing in
an amount sufficient to repay all of Borrower’s Obligations to Administrative
Agent and Lenders in full. By not later than October 31, 2018, Borrower shall
have closed on the sale of its equity or assets or refinancing and repaid the
Obligations in full.

 

Section 3.             Representations and Warranties. To induce Administrative
Agent and Lenders to execute this Agreement, Borrower hereby represents and
warrants to Administrative Agent and Lenders as follows:

 

(a)          Authorization; No Conflict. Borrower is duly authorized to execute
and deliver this Agreement. The execution, delivery and performance by Borrowers
of this Agreement, do not and will not (a) require any consent or approval of
any governmental agency or authority (other than any consent or approval which
has been obtained and is in full force and effect), (b) conflict with (i) any
provision of applicable law, (ii) the charter, by-laws or other organizational
documents of Borrower or (iii) any agreement, indenture, instrument or other
document, or any judgment, order or decree, which is binding upon Borrower or
any of its properties or (c) require, or result in, the creation or imposition
of any Lien on any asset of Borrower or any other Loan Party (other than Liens
in favor of Administrative Agent created pursuant to the Loan Documents).

 

(b)          Binding Effect. This Agreement constitutes the legal, valid and
binding obligation of Borrower enforceable against Borrower in accordance with
its terms, subject to bankruptcy, insolvency and similar laws affecting the
enforceability of creditors’ rights generally and to general principles of
equity (whether enforcement is sought by proceeding in equity or at law).

 

 - 3 - 

 

  

(c)          Continuation of Representations and Warranties. After giving effect
to this Agreement, each of the representations and warranties of Borrower in the
Credit Agreement and the other Loan Documents are true and correct in all
material respects with the same effect as though made on and as of the date
hereof (except to the extent such representations and warranties expressly
relate to a specific earlier date, in which case such representations and
warranties shall be true and correct in material respects as of such earlier
date).

 

(d)          No Event of Default. After giving effect to this Agreement, no
Event of Default exists.

 

Section 4.             Conditions Precedent. This Agreement shall be effective
as of the date first set forth above, subject to the satisfaction of the
following conditions precedent (the date of such satisfaction being the
“Effective Date”):

 

4.1          Execution and Delivery. Borrower, Administrative Agent and Lenders
shall have executed and delivered this Agreement.

 

4.2          No Events of Default. No Event of Default under the Credit
Agreement (other than the Existing Events of Default) shall have occurred and be
continuing or will result from the consummation of the transactions contemplated
by this Agreement.

 

4.3          Representations and Warranties. The representations and warranties
set forth in Section 3 hereof are true and correct.

 

4.4          Organizational Documents. Administrative Agent shall have received
such customary documents and certificates as Administrative Agent may reasonably
request relating to the organization, existence and good standing of Borrower
and the authorization of the transactions contemplated by this Agreement.

 

4.5          Payment of Fees and Attorney Costs. Borrower shall have paid to
Administrative Agent all reasonable out-of-pocket costs and expenses of
Administrative Agent (including legal fees, auditor fees, and consultant fees)
in connection with the negotiation, documentation and closing of this Agreement.

 

 - 4 - 

 

  

Section 5.             Fees. In consideration for Administrative Agent and
Lenders entering into this Agreement, Borrower agrees to pay to Administrative
Agent, for the pro rata benefit of Lenders executing this Agreement, an
amendment fee in the amount of $1,250,000 (the “Amendment Commitment Fee”),
which shall be non-refundable and fully earned on the Effective Date of this
Agreement, and shall be due and payable, along with the Amendment Fee (as
defined in the Eighth Amendment) on the earliest of (i) October 31, 2018, (ii)
occurrence of an Event of Default, or (iii) sale of all or substantially all of
Borrower’s Assets or equity interests or refinancing of the Obligations,
provided, that in the event Borrower repays the Obligations in full by October
31, 2018 and no Event of Default exists, the Amendment Commitment Fee shall be
reduced by $750,000 so that only $500,000 will be due on account of such
Amendment Commitment Fee hereunder. Any consulting or financing fees due to any
Investment Banker with respect to this Agreement shall not be paid prior to the
payment in full of all Obligations owed to Administrative Agent and Lenders
under the Credit Agreement and the other Loan Documents.

 

Section 6.              Miscellaneous.

 

6.1          Effect of Agreement. The execution, delivery and effectiveness of
this Agreement shall not operate as a waiver of any right, power or remedy of
Administrative Agent or Lenders under the Credit Agreement or any other Loan
Document, or constitute a waiver of any provision of the Credit Agreement or any
other Loan Document, except as specifically set forth herein, and Borrower and
each Guarantor hereby fully confirms, affirms and ratifies each Loan Document to
which it is a party. Except as specifically modified hereby, the Credit
Agreement and the other Loan Documents remain in full force and effect.

 

6.2          Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties on separate counterparts, and each
such counterpart shall be deemed to be an original, but all such counterparts
shall together constitute but one and the same instrument. Delivery of the
executed counterpart of this Agreement by telecopy or electronic mail shall be
as effective as delivery of a manually executed counterpart to this Agreement.

 

6.3          Costs and Expenses. Borrower shall pay all invoices of
Administrative Agent’s auditors, financial consultants and any legal counsel of
Agent within five days of written request.

 

6.4          Severability. The illegality or unenforceability of any provision
of this Agreement or any instrument or agreement required hereunder shall not in
any way affect or impair the legality or enforceability of the remaining
provisions of this Agreement or any instrument or agreement required hereunder.

 

6.5          Captions. Section captions used in this Agreement are for
convenience only, and shall not affect the construction of this Agreement.

 

 - 5 - 

 

  

6.6          Entire Agreement. This Agreement embodies the entire agreement and
understanding among the parties hereto and supersedes all prior or
contemporaneous agreements and understandings of such Persons, verbal or
written, relating to the subject matter hereof.

 

6.7          References. Any reference to the Credit Agreement contained in any
notice, request, certificate, or other document executed concurrently with or
after the execution and delivery of this Agreement shall be deemed to include
this Agreement unless the context shall otherwise require. Reference in any of
this Agreement, the Credit Agreement or any other Loan Document to the Credit
Agreement shall be a reference to the Credit Agreement as amended hereby and as
further amended, modified, restated, supplemented or extended from time to time.

 

6.8          Waiver of Claims and Defenses. By execution of this Agreement,
Borrower and each Guarantor acknowledges and confirms that it does not have any
offsets, defenses or claims arising out of or relating to this Agreement, the
Credit Agreement or the other Loan Documents against Administrative Agent, any
Lender, or any of their subsidiaries, affiliates, officers, directors,
employees, agents, attorneys, predecessors, successors or assigns whether
asserted or unasserted. The Borrower and Guarantors, for and on behalf of
themselves and their legal representatives, successors and assigns, do waive,
release, relinquish and forever discharge the Administrative Agent and each
Lender, its parents, subsidiaries, and affiliates, its and their respective
past, present and future directors, officers, managers, agents, employees,
insurers, attorneys, representatives and all of their respective heirs,
successors and assigns (collectively, the “Released Parties”), of and from any
and all manner of action or causes of action, suits, claims, demands, judgments,
damages, levies and executions of whatsoever kind, nature or description arising
on or before the date hereof, including, without limitation, any claims, losses,
costs or damages, including compensatory and punitive damages, in each case
whether known or unknown, asserted or unasserted, liquidated or unliquidated,
fixed or contingent, direct or indirect, which the Borrower or the Guarantors,
or their legal representatives, successors or assigns, ever had or now have or
may claim to have against any of the Released Parties, with respect to any
matter whatsoever, including, without limitation, the Loan Documents, the
administration of the Loan Documents, the negotiations relating to this
Agreement and the other Loan Documents executed in connection with this
Agreement and any other instruments and agreements executed by the Borrower or
any Guarantor in connection with the Loan Documents or this Agreement, arising
on or before the date hereof (collectively, “Claims”).  The Borrower and each
Guarantor acknowledges that they are aware that they may discover facts
different from or in addition to those they now know or believe to be true with
respect to the Claims, and agree that the release contained in this Agreement is
and will remain in effect in all respects as a complete and general release as
to all matters released in this Agreement, notwithstanding any such different or
additional facts.  The Borrower and each Guarantor agrees not to sue any
Released Party or in any way assist any other person or entity in suing a
Released Party with respect to any claim released in this Section. Borrower and
each Guarantor acknowledges and agrees that Administrative Agent and the Lenders
have fully and timely performed all of their respective obligations and duties
in compliance with the Loan Documents and applicable law, and has acted
reasonably, in good faith, and appropriately under the circumstances.

 

 - 6 - 

 

  

6.9          Governing Law. THIS AGREEMENT SHALL BE A CONTRACT MADE UNDER AND
GOVERNED BY THE INTERNAL LAWS OF THE STATE OF OKLAHOMA APPLICABLE TO CONTRACTS
MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO CONFLICT
OF LAWS PRINCIPLES.

 

[signature page follows]

 

 - 7 - 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the date first
set forth above.

 

  BORROWER:       ORCHIDS PAPER PRODUCTS COMPANY

 

  By: /s/ Jeffrey S. Schoen



  Name: Jeffrey S. Schoen



  Title: President and CEO

 

  GUARANTORS:       ORCHIDS MEXICO (DE) HOLDINGS, LLC

 

  By: /s/ Jeffrey S. Schoen



  Name: Jeffrey S. Schoen



  Title: President and CEO

 

  ORCHIDS MEXICO (DE) MEMBER, LLC

 

  By: /s/ Jeffrey S. Schoen



  Name: Jeffrey S. Schoen



  Title: President and CEO

 

  ORCHID PAPER PRODUCTS COMPANY OF SOUTH CAROLINA

 

  By: /s/ Jeffrey S. Schoen



  Name: Jeffrey S. Schoen



  Title: President and CEO

 

  OPP ACQUISITION MEXICO, S. de. R.L.de C.V.

 

  By: /s/ Jeffrey S. Schoen



  Name: Jeffrey S. Schoen



  Title: President and CEO

 

   

 

  

  ADMINISTRATIVE AGENT:

 

  U.S. BANK NATIONAL ASSOCIATION, as a Lender, LC Issuer, Swing Line Lender and
Administrative Agent

 

  By: /s/ Mike Warren



  Name: Mike Warren



  Title: Sr. V.P.

 

  LENDERS:

 

  JPMORGAN CHASE BANK, N.A., as a Lender

 

  By: /s/ R. Alan Green



  Name: R. Alan Green



  Title: Authorized Officer

 

  SUNTRUST BANK, as a Lender

 

  By: /s/ Samuel M. Ballesteros



  Name: Samuel M. Ballesteros



  Title: Senior Vice President

 

  FIRST TENNESSEE BANK, as a Lender

 

  By: /s/ Jim Hennigan



  Name: Jim Hennigan



  Title: Senior Vice President

 



   

